Citation Nr: 0934088	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) with depression.

2.  Entitlement to service connection for an ear disability, 
to include bilateral hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to a cervical spine disorder, 
to include degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and fiancée


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1975 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire and Huntington, West Virginia.  By 
way of a September 2006 rating decision, the RO denied 
service connection for an acquired psychiatric disorder, to 
include PTSD, and an ear disability, to include bilateral 
hearing loss.  In a February 2008 rating decision, the RO 
denied the claim to reopen service connection for a cervical 
spine disorder, to include degenerative disc disease of the 
cervical spine, because the evidence submitted was not new 
and material.

The Veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Huntington, West Virginia.

The Veteran presented testimony at videoconference hearing 
before the undersigned in May 2009.  A transcript of this 
hearing has been associated with the Veteran's claims folder.  
The Veteran also submitted pertinent medical evidence, by way 
of treatment records, written statements, and stressor 
verification research, directly to the Board, along with a 
written statement waiving initial review of this evidence by 
the RO.

The Veteran has raised the issue of entitlement to service 
connection for tinnitus, as indicated on page 14 of the 
hearing transcript.  This matter is referred to the RO for 
appropriate action.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to a degenerative 
disc disease of the cervical spine (claimed as neck 
condition) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, diagnosed as PTSD with 
depression, is shown by the evidence to be causally linked to 
a verified stressful event that occurred in service.

2.  A disability involving the ears, including bilateral 
hearing loss, was not manifested during service and is not 
shown to be related to the Veteran's active duty service; and 
this disability was not shown within one year following 
service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, diagnosed as PTSD with 
depression, was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.304 (2008).

2.  A disability involving the ears, to include bilateral 
hearing loss, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303. 3.304. 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection for PTSD and hearing loss in the September 
2006 rating decision, he was provided notice of the VCAA in 
April 2005.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the 
claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in March 2008, pertaining to the 
downstream disability rating and effective date elements of 
his claims, with subsequent re-adjudication in an August 2008 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

The Board acknowledges that the Veteran has not been afforded 
a VA examination in conjunction with his claims.  As 
discussed above, the VCAA and implementing regulations 
require VA to provide a Veteran with an examination or to 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines that such development is necessary 
to decide the claim.  A medical examination or medical nexus 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (a) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).  The 
Board has concluded that a remand for examination hearing 
loss is not warranted in this case, because the information 
and evidence of record does not establish that the Veteran 
suffered an event, injury, or disease in service, nor does it 
indicate that his claimed disability or symptoms may be 
associated with service.  With regard to PTSD, an examination 
is not necessary given that the Board has granted the benefit 
in full.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination 
and statements and testimony from the Veteran, various 
people, and his representative.  The Board notes that the 
Veteran filed Workman's Compensation claim in May 1986.  As a 
rule, the Board's duty to assist includes obtaining records 
from Workman's Compensation and giving appropriate 
consideration and weight to such evidence in determining 
whether to award disability compensation benefits.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, in 
the current case, the Board has determined that the Worker's 
Compensation records are not relevant to the issue of hearing 
loss as the Veteran filed Workman's Compensation claim for a 
back injury that occurred in May 1986.  Therefore, failure to 
attempt to not retrieve these records would not be 
predjudicial to the Veteran's claim for hearing loss.

Further, the Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  In fact, the Veteran stated that he does not have 
any new evidence to support his hearing loss claim, as 
indicated in a May 2009  Form 21-4138.  There is no 
indication that there exists any other additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

Service Connection for an Acquired Psychiatric Disorder

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A.      § 1131; 38 C.F.R. § 3.303.  If a psychosis is 
manifest to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under the laws administered by VA, service connection for 
PTSD requires: 
(1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f)(2).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether a Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). 

The Board has first considered the question of whether the 
Veteran has a confirmed diagnosis of an acquired psychiatric 
disorder, to include PTSD.  

In a July 2008 written statement, the Veteran's VA 
psychotherapist and clinical psychopharmacologist stated that 
the Veteran had a primary diagnosis of PTSD with associated 
depression.  The physician further opined that the PTSD was 
related to an automobile accident that the Veteran 
experienced while in service.  (See also VA treatment records 
dated from October 2004 to March 2007).  The Board finds that 
the Veteran has a diagnosed disability of PTSD that is 
clearly indicated in recent VA medical records.

However, the Veteran's diagnosis of PTSD must be based upon 
either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted.  Thus, the question becomes whether the Veteran 
either engaged in combat with the enemy during service or 
experienced a corroborated in-service stressor upon which the 
diagnosis of PTSD is predicated. 

With regard to the question of whether the Veteran 
participated in combat with the enemy during service, the 
Board observes that military records do not indicate that the 
Veteran was awarded combat-related citations such as the 
Purple Heart Medal or the Combat Ribbon, as indicated by his 
DD-214 Form.  Moreover, the Veteran's service treatment 
records do not suggest any wounds attributable to combat nor 
does the Veteran contend he engaged in combat.  For these 
reasons, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not engage in combat with 
the enemy during service.  

As such, the Board has considered whether the Veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor(s).  The Veteran reported that he was involved in 
automobile accident on December 19, 1975 and that the 
accident was his stressor for PTSD.  (See February 2009 Reply 
Brief).  The Veteran was a passenger in a vehicle that 
collided into a bus.

Service treatment records reflect that the Veteran was 
treated on December 19, 2005 in the emergency room 
department, which notes that the reason for the visit was an 
automobile accident.  The Veteran also submitted pictures of 
the accident.  Therefore, his stressor is deemed verified and 
related to service.

Given the Veteran's PTSD diagnosis, his verified stressor of 
an automobile accident, and nexus of diagnosis to the in-
service stressor, the Board finds that the criteria for 
service connection for an acquired psychiatric disorder, 
identified as PTSD with depression,  have been met in this 
case.  The appeal is granted in full.  

II.  Service Connection for Hearing Loss 
 
Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385. 

In this case, the Veteran has alleged that his hearing damage 
was caused by exposure to loud noise as a boatswain's mate, 
as indicated in his testimony on page 11 of the hearing 
transcript.  Specifically, he asserts that he used tools that 
would chip paint.  He held that position for about 1.5 years.  
He stated that he was exposed to noise on a daily basis and 
that he did not wear ear protection.  He also stated he was 
exposed to noise at Guantanamo Bay for weapons training.  
(See May 2009 Hearing Transcript, p. 12).

The service treatment records reflect no complaints of an ear 
disability, albeit, a growth behind the ear was noted.  A 
December 1974 audiogram for enlistment reflects that the 
Veteran's hearing was within normal limits.  A December 1977 
audiogram conducted on discharge also showed the Veteran's 
hearing to be within normal limits.  In sum, the Veteran's 
hearing acuity had not worsened when compared to entrance 
examination audiogram results.  Further, on the corresponding 
Reports of Medical History, the Veteran denied having hearing 
loss or ear trouble.

Subsequent to service, the first evidence of hearing loss was 
found February 1998.  The Veteran reported that "he first 
became a little bit suspicious of hearing loss around the age 
16 or 17."  He reported that his hearing gradually became 
worse until 4 to 5 years ago it was giving him considerable 
amount of difficulty.  The Veteran was diagnosed with 
conductive hearing loss due to otosclerosis (an abnormal bone 
growth in the middle ear that causes hearing loss).  
Treatment records from the Lachey Hitchock Clinic dated from 
February 1998 to May 1999 also reflect that the Veteran 
complained of clicks while swallowing and had noticed "some 
very minor fluctuations in hearing but no progression."  His 
primary complaint was light headiness while lifting weights.  
The physician opined that the light headiness was related to 
postural hypotension rather than ear related vertigo.  A 
February 1998 private audiogram reflects mild to moderate 
hearing loss; the right ear was poorer than the left ear.  
Speech recognition score was a 100 percent.  A May 1998 
private audiogram showed mild hearing loss for the left and 
right ear.  A May 1999 treatment record showed that the 
Veteran had a right stapedectomy for right otosclerosis in 
March 1999 and he reported a significant improvement in 
hearing.  He also reported intermittent popping and cracking 
in ear.

The evidence of record reflects that treatment for an ear 
disability began approximately 21 years following separation 
from service.  Even if the Veteran's recent statements could 
be read as claiming continuity of an ear disability 
symptomatology since service, such history is substantially 
rebutted by the complete absence of treatment for this 
disorder either in service or soon thereafter.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  The Board 
finds that the Veteran's statements that he suffered from an 
ear disability in service or soon after service are not 
credible.  (See May 2009 Hearing Transcript, p. 14).  The 
objective evidence discloses that there were no complaints 
of, diagnosis of, or treatment for hearing loss or right 
otosclerosis in service.  The first evidence of hearing loss 
was 21 years after separation of service, which was due to 
otosclerosis.  These items of objective evidence are 
inconsistent with the statements offered by the Veteran to 
the effect that he noticed hearing loss in service.  

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Finally, the Board is aware that the RO has not afforded the 
Veteran a VA examination, with an opinion as to the etiology 
of his claimed disorder.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the Veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the Veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for an ear disability, 
to include bilateral hearing loss, and this claim must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as PTSD with depression, is granted.

Service connection for an ear disability, to include 
bilateral hearing loss, is denied.


REMAND

In March 1997, the Veteran indicated that he filed a 
Workman's Compensation claim for a post-service back injury.  
Private treatment records dated in December 1986 reflect that 
the Veteran injured himself at work while catching a case of 
beer on May 19, 1986.  The VA claims folder does not include 
records of the Veteran's Workman's Compensation claim which 
may be pertinent to his claim for degenerative disc disease 
of the cervical spine (claimed as neck condition).  As such, 
those records should be obtained and associated with the 
claims folder.


Accordingly, the case is REMANDED for the following action:

Contact the Veteran and obtain 
information and releases sufficient to 
retrieve records of his Workman's 
Compensation claim(s).  Obtain all such 
records and associate them with the 
claims folder.  If the records are not 
available, make a notation to that effect 
in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


